IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA
SOUTHERN DIVISION

BALTIC BEHEER B.V. & D. van URK,
as owner of the M/V BALTIC,

Plaintiff,
v.
IN ADMIRALTY
CAC MARITIME, INC.,

Defendant.

a

 

VERIFIED COMPLAINT UNDER RULE B OF THE
SUPPLEMENTAL RULES APPLICABLE TO ADMIRALTY

EXHIBIT D

CASE NO. 1:20-ev- (OGK
~-

Campbell Johnston Clark

 

BY EMAIL: chartering@atlapacpanama.com, atlapacpanama@egmail.com
CAC Maritime

C/o Atlantic-Pacific Chartering Ltd
Our Ref: 02594/003

9 August 2019
Dear Sirs

MV BALTIC — C/P dd 24 June 2019
We refer to our earlier notice demanding payment of outstanding hire within 2 banking days.

In the event hire is not paid and Owners choose to terminate the C/P as a result, then we are
instructed to pursue you, the Charterers, for all losses arising as a result of your breach of the C/P.

Those losses will be either the difference between the current C/P rate of hire and the market rate
of hire for the period of the C/P and all hire due until a potential replacement fixture is secured, if
possible, or, if no market is available, then such sum as to place Owners in the position they
would have been in if the C/P had been performed. That may include payment of full amount of
hire for the entirety of the C/P.

In either event, we anticipate Owners losses will be substantial.

We are also instructed, in the above event, to seek security for Owners’ claims against Charterers
assets worldwide, without further notice.

We trust the above will not be necessary and look forward to confirmation from Owners that the
outstanding hire has been paid, within Tuesday 13 August 2019 and that future hire payments will
be made promptly.

Owners’ rights remain reserved.

Yours faithfully

Capbel fk Lo Souk

Campbell Johnston Clark Limited

 

59 Mansell Street, London, E] 8AN, Tel: +44 (0) 207 855 9669, Fax: +44 (0) 207 855 9666

Campbell Johnston Clark Limited is registered in England and Wales with Company registration number 8431508 and is authorised and
regulated by the Solicitors Regulation Authority. Its registered office is at 59 Mansell Street, London, E1 8AN. SRA Number 596892.

London * Newcastle + Singapore
www.cjclaw.com
